Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9-12, 14-18 (renumbering as 1-15 respectively) are allowed.

	Claims 1, 11 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render “when the base station succeeds in channel access before the first SSB transmission candidate location and transmits an SSB set comprising a plurality of SSBs within the first DRS transmission window, transmit a SSB mapped to each of at least one SSB transmission candidate location in each of the at least one SSB transmission candidate location in the first DRS transmission window,  each of the plurality of SSBs is mapped to a respective one of a plurality of SSB transmission candidate locations included in the DRS transmission window, wherein at least one orthogonal frequency division multiplexing (OFDM) symbol in which a transmission performed by the base station is restricted is set immediately before a boundary between a slot in which the transmission of SSB is performed and a slot subsequent to the slot in which the transmission of the SSB is performed,
wherein the DRS transmission window is a time interval in which the base station is able
to transmit the SSB, wherein the SSB transmission candidate location indicates a time point at which the base station is able to start transmitting the SSB within the DRS transmission window,
and wherein the maximum number of SSBs capable of being transmitted by the base station
in the first DRS transmission window is limited” in combination with other elements in the claims.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Si et al (US 2021/0345154 A1) discloses LBT procedure/channel sensing n the NR-Unlicensed band, NR RRM measurement for the NR unlicensed spectrum (section 0120-0127, 0138).  Si further discloses SMTC enhancement in relation to SS/PBCH block  as part of NR-U discovery reference signal (DRS) (section 0144-0147, 0150-0282).
	Jung et al (US 2020/0053670 A1).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473